DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 03/21/2022. Claims 1-3, 6-9, 11-12, 17, and 19-20 have been amended. No claims have been cancelled and no claims have been newly added. Accordingly, claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 03/21/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 2, 3, 6-10 and 19-20 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 03/21/2022, with respect to the rejection(s) of claims 1-5, 8, 11-14, 16-18, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with regards to Kalai et al. US20130147820A1 in view of Chen US20200209873A1. See the 35 U.S.C. 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-14, 16, 17-18 and 20 re rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. US20130147820A1 (henceforth Kalai) in view of Chen US20200209873A1.

Regarding claim 1,
Kalai discloses:
A non-transitory computer-readable medium comprising instructions stored thereon, the instructions are effective to cause at least one processor to: receive a request for map tiles (See Para. 0046, “user wish to scroll”) required to render a first portion of a map at a first zoom level (See Fig. 4A and 4B, corresponding to map data tile for particular zoom levels) from a client device (See Para. 0043, client devices 16-22); the request for map tiles including a zoom level, (See Para. 0006, the user scrolling includes requesting map tiles at different zoom levels.) and a geographic area defining the first portion of the map, the request being associated with an identification of at least one layer of map data (See Fig. 4A-4C, a geographic area defines the first portion of the map, wherein a zoom level represents an identification of at least one layer of map data. Fig. 4A represents tiles that corresponds to at least one layer of map data)
 determine a first plurality of raw map tiles for each layer of map data associated with the request corresponding to a first plurality of browser renderable map tiles required to render the first portion of the map at the first zoom level; (See at least Para. 0004, “Every digital map begins with a set of raw data corresponding to millions of streets and intersections. That raw map data is derived from a variety of sources, each providing different amounts and types of information. To effectively map a location, locate a driving route between a source and a destination, identify points of interest, etc. requires substantial amounts of data. Furthermore, many mapping applications require a display of different map data at different zoom levels, i.e., different scales, where the amount of detail and the nature of that detail changes at each zoom level.” Raw map data tiles (see map data tiles in Figs, 4A-4C) corresponding to a first plurality of browser renderable map tiles (See Para. 0061 and Para. 0102, this can be done on a web-browser) are determined for a layer of map data associated with the request to render the first portion of the map at a first zoom level.)
after receiving the request for map tiles, dynamically create at least one of the first plurality of browser renderable map tiles required to render the first portion of the map from the first plurality of raw map tiles.
(See at least Fig. 4A-4C, Para. 0041-0042 and Para. 0044. Each Figure provides a visual display of a map surface at a different zoom level, which is a “constructed of a series of map tiles”. Since they are created based on the different zoom level required from a user’s scroll operation, then they are dynamically created.)
dynamically created at least wherein at least a portion of the first plurality of browser renderable map tiles is a map tile at the zoom level requested in the request for map tiles. (See at least Fig. 4A-4C, Para. 0041-0042 and Para. 0044.)

Kalai does not specifically state wherein the at least one layer of map data is a LIDAR layer and wherein at least a portion of the raw map tiles are a HD LIDAR map tile.
However, Chen teaches:
wherein the at least one layer of map data is a LIDAR layer (See Para. 0101, “The information can include a map layout at the provided geographic coordinates, identified lane, and/or the first time instant (e.g., map data that identifies lanes, roads, etc., also referred to herein as a horizon layer), a LiDAR scan of an area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (also referred to herein as an occupancy layer), data indicating which area is free space and which area is not free space in the area surrounding the vehicle 120 at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, LiDAR data, camera data, etc., also referred to herein as a semantics layer), and/or velocity data at the provided geographic coordinates, identified lane, and/or the first time instant (which can be derived from radar data, also referred to herein as a velocity layer). The horizon, occupancy, semantics, and velocity layer can be coded different colors and overlay each other to form the grid map.” At least one of the grid layers includes a LIDAR layer.)
wherein at least a portion of the raw map tiles are a HD LIDAR map tile
(See Para. 0072, “The map data 154 may include high definition (HD) maps generated from sensors (e.g., light detection and ranging (LiDAR) sensors,”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Chen to apply the known technique of splitting a map into layers (including a LIDAR layer) in order to separate and reduce the amount of data required for transmitting relevant portions of map information as would be known to one of ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82, USPQ2d 1385 (2007).)

Regarding claim 2,
Kalai discloses:
determine that a dynamic map server  has a current version of any of the first plurality of the browser renderable (See Para. 0061, “access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.” Since the client device allows access to a web-browser or other program to identify a location, then the web-browser is a dynamic map server that allows retrieval of data from the client device.) map tiles stored in a cache (See Para. 0065, “store into a cache memory of a client device 16-22 only a subset of available or retrievable map data tiles”); and exclude the browser renderable map tiles determined to be stored in the cache from the creation of the at least one of the first plurality of browser renderable map tiles required to render the first portion of the map from the first plurality of raw map tile
(See Fig. 13 and Para. 0065, “While one type of priority discussed above is based on designating what map data (area and/or zoom level data around a route) to retrieve, a second type of priority may be an order or sequence in which that map data is retrieved. The sequence of map data retrieval (e.g., map data tiles) may help to reduce bandwidth and processor tolls. The sequence of map data retrieval may also ensure that more important, high priority tiles are downloaded first in case a connection to a server containing the map data is lost during retrieval.” And Para. 0046, “the client devices 16-22 may use a system to fetch and store a sufficient amount of map data to form the visual map display while buffering additional map data at one of the local client devices 16-22 to allow efficient user interaction with that display.” Since the map data is retrieved based on priority, then the map tiles with low priority that are stored in the cache are excluded.)

Regarding claim 3,
Kalai discloses:
send at least one of the first plurality of browser renderable map tiles required to render the first portion of the map.
(See Para. 0046, “the client devices 16-22 may use a system to fetch and store a sufficient amount of map data to form the visual map display while buffering additional map data at one of the local client devices 16-22 to allow efficient user interaction with that display” The map tiles are sent such that the client devices fetch sufficient amount of map data required to render the first portion of the map.)

Regarding claim 4,
Kalai discloses:
wherein the instructions to create at least one of the first plurality of browser renderable map tiles required to render the first portion of the map includes instructions to create the at least one of the first plurality of browser renderable map tiles for a plurality of requested layers of map data
(See Fig. 4A and Para. 0039, “Each map data tile may contain necessary map data to construct a portion of the map display (e.g., a map surface), including data identifying various map objects or map features such as roads, buildings, and geographic boundaries, such as water lines, county lines, city boundaries, state lines, mountains, parks, etc. The map data for a geographic region may be stored in any number of different zoom level data structures to provide different levels of detail for the particular geographic region.”)

Regarding claim 5,
Kalai discloses:
wherein the browser renderable map tiles are in a vector format, wherein the at least one of the first plurality of browser renderable map tiles includes a vectorized version of the map tiles for each requested layer of map data.
(See Fig. 2 and Para. 0034. FIG. 2 is a high level block diagram of an image rendering engine used to render map images using map vector data.)

Regarding claim 8,
Kalai discloses:
wherein the instructions are further effective to cause at least one processor to: receive a request for additional browser renderable map tiles required to render a second portion of a map, in response to a map zoom or pan on the client device; determine a second plurality of raw map tiles corresponding to the additional browser renderable map tiles required to render the second portion of the map; and after receiving the request for additional map tiles, create at least one of the second plurality of browser renderable map tiles required to render the second portion of the map from the second plurality of raw map tiles for a plurality of requested layers of map data
(The same rational applies from claim 4 but for a second zoom level. See Para. 0063, “instead of or in addition to pre-fetching more map data tiles at a first single zoom level for high priority points, the method and system may pre-fetch map data tiles for high priority points at a second higher zoom level. FIG. 12 illustrates the same route of FIG. 6 having areas 506 representing the same size map data tiles as the zoom level of FIG. 6. In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.” 

Furthermore, see Fig. 4A (i.e. first zoom level), and Fig. 4B (i.e. a second zoom level) and Para. 0044, “In comparison to FIG. 4A, FIG. 4B illustrates a visual map display 400 at a zoom level higher than the zoom level of FIG. 4A, in this example zoom level, z=10. The map display 400 may be formed of a plurality of map data tiles 402-432. Like the map data tiles 302-318, the map data tiles 402-432 are each the same in size, e.g.”)

Regarding claims 11-14, and 16,
All limitations have been examined with respect to the non-transitory computer-readable medium in claims 1-5, and 8. The method taught/disclosed in claims 11-14, and 16 can clearly perform the same limitations of the non-transitory computer-readable medium of claims 1-5, and 8. Therefore claims 11-14, and 16 are rejected under the same rationale.


Regarding claims 17-18 and 20,
All limitations have been examined with respect to the non-transitory computer-readable medium in claims 1, 4, and 8. The system taught/disclosed in claims 17-18 and 20 can clearly perform the same limitations of the non-transitory computer-readable medium of claims 1, 4, and 8. Therefore claims 17-18 and 20 are rejected under the same rationale.

	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai and Chen further in view of BROBST et al. US20120323992A1 (henceforth Brobst)

Regarding claim 6,
Kalai and Chen discloses the limitations of claims 1 and 4-5 as recited above. 
Kalai further discloses:
wherein the browser renderable map tiles are associated with data defining objects in at least one requested layer of map data.
(See Para. 0039, “Each map data tile may contain necessary map data to construct a portion of the map display (e.g., a map surface), including data identifying various map objects or map features such as roads, buildings, and geographic boundaries, such as water lines, county lines, city boundaries, state lines, mountains, parks, etc. The map data for a geographic region may be stored in any number of different zoom level data structures to provide different levels of detail for the particular geographic region.”)

Kalai does not specifically state wherein the map tiles are associated with geoJSON data. However, Brobst teaches:
map tiles are associated with geoJSON data
(See Para. 0037, “The map data sent to the client for rendering may be formatted using a variety of formats. For example, map data may be formatted using open standards such as GeoJSON or Keyhole Markup Language (KML).)

                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Brobst to include the map tiles are associated with geoJSON data since geoJSON is a known format for encoding a variety of geographic data structures, and features in geoJSON contain geometric objects and additional properties (See Para. 0037, Brobst).)

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai and Chen further in view of Kolam US9401949B1. 

Regarding claim 9,
Kalai and Chen discloses the limitations as recited above in claim 1. Kalai does not specifically state wherein the instructions are further effective to cause at least one processor to: determine that the client device has a non-current version of any of the first plurality of the browser renderable map tiles stored in a cache; and notify the client device to purge the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache. However, Kolam teaches:
wherein the instructions are further effective to cause at least one processor to: determine that the client device has a non-current version of any of the first plurality of the browser renderable map tiles stored in a cache; and notify the client device to purge the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache.
(See Column 15, lines 31-52, “The obtained web content may be provided to a web browser for rendering. In some embodiments, if it is determined a previous version of the desired web content has been cached (e.g., version number of the cached version is before the version number of the current version), the previous version is purged from the cache. “)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Kolam to include determining that the client device has a non-current version of any of the first plurality of the browser renderable map tiles stored in a cache; and notifying the client device to purge the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache in order to more efficiently cache web content to allow faster rendering of the desired web content (See Column 1, lines 5-11).

Regarding claim 10,
Kalai and Kolam discloses the limitations as recited above in claim 9. Kalai does not specifically state wherein the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache still has a valid time-to-live (TTL).
However, Kolam further teaches:
wherein the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache still has a valid time-to-live (TTL).
(See Column 15, lines 22-30, “each cached content is associated with a version identifier (e.g., specified within the web browser cache, at a separate data structure, etc.) and the version identifier is compared with an identifier of the current version to determine whether the cached content is the current version. In some embodiments, because different versions of cache content can be identified, the cached content is associated with a long or infinite cache TTL.” The cached version of a different version of the data is has a valid TTL). 
“The same obviousness rational from claim 9 applies”. 

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai and Chen further in view of Nielsen et al. US20140347396A1 (henceforth Nielson)


Regarding claim 7,
Kalai and Chen discloses the limitations as recited above in claims 1 and 4. Kalai does not specifically state store data descriptive of an event involving a vehicle and a location to which the event is tagged;56Docket Number: 102397-634182 (P100264-US-01) receive a request for the data descriptive of the event to be presented in association with a layer from the plurality of requested layers of map data.
However, Nielsen teaches:
store data descriptive of an event involving a vehicle and a location to which the event is tagged;  56Docket Number: 102397-634182 (P100264-US-01) receive a request for the data descriptive of the event to be presented in association with a layer from the plurality of requested layers of map data.
(See Fig. 3 and Para. 0014, “A) electronically receiving source data representing at least one input image of a geographic area including the incident site; B) electronically receiving, from a vehicle control system associated with the first vehicle, vehicle-based information relating to the first vehicle at a time during or proximate the incident; C) based at least in part on the vehicle-based information received in B), digitally representing, on the at least one input image, a first representation of at least a portion of the incident to thereby generate a marked-up digital image including the first representation; and D) electronically transmitting and/or electronically storing information relating to the marked-up digital image so as to document the incident with respect to the geographic area.” The data descriptive of an event (i.e. an incident) and a location (i.e. where the incident takes place) is stored and wherein the data is presented in association with a layer of map data (digitally representing the incident on the at least one input image).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Nielsen to include storing data descriptive of an event involving a vehicle and a location to which the event is tagged;56Docket Number: 102397-634182 (P100264-US-01) receiving a request for the data descriptive of the event to be presented in association with a layer from the plurality of requested layers of map data in order to efficiently and properly document vehicle incidents on the road such that it is displayed to other drivers on the road. See Para. 0008 of Nielsen, “upon arrival at the scene of a vehicle accident, a police officer or other investigator usually fills out a paper accident report explaining in detail the accident scene. As part of this report, the police officer or other investigator may attempt to draw a sketch of the accident scene on a diagram of the road, which is to be submitted with the paper accident report. However, a drawback of these paper-based reports, which may be handwritten and may include hand sketches, is that the content thereof may be inconsistent, sloppy, illegible, inaccurate, and/or incomplete. As a result, vehicle accidents may be poorly documented.” Therefore, there exists a need for improved collecting, compiling, and interpreting information with respect to reporting vehicle accidents (See Para. 0009, Nielsen).
	
	Regarding claim 15 and 19,
	Kalai, Chen and Nielsen discloses the same limitations as recited above in claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson, JR, et al. US20210172753A1 discloses data is organized into map tiles at multiple zoom levels to facilitate serving map data to client devices. The schematic and satellite database 30 may also store three-dimensional map data such as street level views of the surroundings from various locations. The three-dimensional map data may be captured using specialized equipment such as a high-resolution camera with a wide-angle lens or fish eye lens and/or image sensors such as LIDAR (Light Detection and Ranging) sensors to detect depth. (See Para. 0031)
Abida et al. US20210165408A1 discloses performing a first set of processing operations on the sensor data. The method further includes providing an exploration interface configured to allow one or more of browsing, searching, and visualization of the sensor data. The method further includes selecting a subset of the sensor data. The method further includes performing a second set of processing operations on the subset of the sensor data. The method further includes provisioning one or more of computational resources and storage resources for developing an autonomous vehicle (AV) model based on the subset of the sensor data. (Abstract)
Zhang et al. US20200209009A1 discloses generating an interactive user interface that enables a user to move, rotate or otherwise edit 3D point cloud data in virtual 3D space to align or match point clouds captured from LiDAR scans prior to generation of a high definition map. A system may obtain point cloud data for two or more point clouds, render the point clouds for display in a user interface, then receive a user selection of one of the point clouds and commands from the user to move and/or rotate the selected point cloud. The system may adjust the displayed position of the selected point cloud relative to the other simultaneously displayed point cloud(s) in real time in response to the user commands, and store the adjusted point cloud position data for use in generating a new high definition map. (Abstract)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669